Citation Nr: 0907823	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather injury.  

2.  Entitlement to service connection for residuals of right 
knee injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to 
September 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2005, a statement of the case 
was issued in May 2005, and a substantive appeal was received 
in July 2005.  The Veteran testified at a travel Board 
hearing before the undersigned Acting Veterans Law Judge in 
October 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to 
the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the Veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no 
legal authority for a claimant to waive, or the RO to 
suspend, this requirement.  38 C.F.R. § 20.1304(c).

The supplemental statement of the case was issued to the 
Veteran in June 2006.  Since the issuance of the supplemental 
statement of the case and prior to transfer of the case to 
the Board, the Veteran submitted additional evidence, 
including VA outpatient treatment records.  The Board's 
review of the claims file fails to show any supplemental 
statement of the case issued after receipt of the additional 
evidence.  In other words, the record does not show that the 
RO has reviewed the new evidence and issued a supplemental 
statement of the case as contemplated by regulation.  Under 
the circumstances, this matter must be returned to the RO for 
review of the additional evidence.  

Accordingly, the case is REMANDED for the following action:

The RO should undertake a review of all 
evidence received since the June 2006 
supplemental statement of the case.  
After undertaking any additional 
development which may be necessary, the 
RO should determine if entitlement to 
service connection for residuals of 
cold weather injury and entitlement to 
service connection for residuals of 
right knee injury is warranted.  If the 
benefits sought remain denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




